Citation Nr: 0948711	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  06-08 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a herniated lumbar disc 
with post operative diskectomy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1967 to July 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the Veteran's claim for service connection for a 
herniated lumbar disc with post operative diskectomy.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, after a review of the 
record, the Board observes that further development is still 
required prior to adjudicating the Veteran's claim.

In the March 2009 remand, the Board noted that during a VA 
spine examination in July 2004, the examiner did not opine as 
to the likelihood that the Veteran's current lumbar back 
condition is related to service.  The Board requested that 
the Veteran be provided a VA orthopedic examination by a 
physician to determine that nature of any current lumbar 
spine disability and to provide an opinion as to its possible 
relationship to service.  The Board instructed the examiner 
to opine as to whether it is at least as likely as not (50 
percent probability or greater) that any current low back 
disorder is related to the Veteran's active military service.  
In rendering the opinion, the Board said that the examiner 
should address several instances of the Veteran's complaints 
of low back pain, including a post service complaint from 
March 1977.  

The Veteran was afforded another VA examination in June 2009.  
Although the examiner did discuss the Veteran's medical 
history with regards to low back pain and specifically 
mentioned several of his past complaints of low back pain, 
the examiner did not address the March 1977 VA hospital 
summary noting low back complaints.  

After a physical examination, the June 2009 examiner 
diagnosed the Veteran with degenerative disc disease and 
degenerative joint disease of the lumbosacral spine post two 
surgeries.  However, the examiner stated that no opinion can 
be offered without resorting to speculation.  After providing 
a rationale he concluded that no direct link between the 
initial injury and the emergence of the back problem can be 
established.  

Although the examiner provided a rationale for the opinion 
that no direct link between the initial injury and the 
current back problem can be established, he did not appear to 
consider the March 1977 hospital summary, despite citing to 
the other evidence noted by the Board in the prior remand.  
The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the United States 
Court of Appeals for Veterans Claims ("Court").  The Court 
has stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Thus, the appeal must be 
remanded for compliance with the March 2009 Board remand.

It appears that the last outpatient treatment records in the 
file were printed in August 2005.  Ongoing medical records 
should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of VA treatment records 
pertaining to the Veteran's back condition 
dating since August 2005 from the VA 
healthcare system in St. Louis, Missouri. 

2.  Return the claims file and the June 
2009 VA examination report to the 
conducting examiner, if available, for 
consideration and discussion of the March 
1977 VA hospital summary during which the 
Veteran complained of chronic low back 
pain.  Following review of the claims file 
and this hospital summary, the examiner 
should indicate whether it is more likely, 
less likely, or at least as likely as not 
(50 percent probability or greater) that 
any current low back disorder is related 
to the Veteran's active military service.  
The examiner should provide a rationale 
for all opinions expressed.

If this examiner is not available, arrange 
for the opinion to be provided by another 
examiner of equal qualifications.  If a 
new examination is deemed necessary by the 
examiner, one should be scheduled.

3.  Thereafter, the RO/AMC should review 
the claims file to ensure that the 
requested medical opinion is responsive to 
and in complete compliance with the 
directives of this remand, and if it is 
not, the RO/AMC should implement 
corrective procedures.

4.  Following the completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


